WALLACE, JUDGE:
The claimants, Jeffrey A. Bailey and Mary Jo Bailey, husband and wife, filed this claim against the respondent seeking compensation for damages to the automobile of Mary Jo Bailey and compensation for personal injuries and loss of work sustained by Jeffrey A. Bailey.
At approximately 3:30 p.m. on March 17, 1978, the claimant, Jeffrey A. Bailey, was driving his wife’s 1972 Plymouth Satellite automobile northerly on Willowdale Road near Morgantown, West Virginia. The weather was clear and dry. The road is two-laned, running north-south. Jeffrey Bailey testified that he was ascending a hill at approximately 25 miles per hour, and as he crested the hill, he came upon a torn-up portion of the road containing some fairly good-sized potholes. The right front wheel struck a pothole, and the automobile was thrown out of control and into a drainage ditch in the right berm, striking a tree. The vehicle was demolished. Jeffrey Bailey struck his chin on the steering wheel, requiring stitches and plastic surgery two years later. He lost two days’ work and an additional three days when he underwent the plastic surgery. Mr. Bailey testified that the accident occurred on Friday, and on Monday he went to the respondent’s office on Sabraton Avenue in Morgantown and inquired if anyone had complained about the potholes at the scene of the accident. He testified, “... I proceeded to the State Road district garage the Monday following the accident and asked the lady up there if anyone had complained about the pothole, and she said, ‘Oh yes, people have been calling all the time about that road out there.’ I did not get her name. I asked her if she wrote down the calls as they came in. She said no and she had no form of documentation that they had been *377notified... All that they knew was that the people had been calling and complaining about that particular pothole.”
Mr. Bailey stated that his wife’s automobile had been purchased for $2,800.00 in November 1975, that at the time of the accident it was in good repair and worth $1,700, and that it was sold for salvage for $10.00. He further testified that he underwent plastic surgery at St. Francis Hospital in Charleston two years after the accident, where he incurred charges of $296.87 plus the surgeon’s fee of $600.00. He also lost $500.00 in wages for two days’ work at the time of the accident, and three days while undergoing the plastic surgery.
The respondent introduced no testimony, and from the record, the Court is of the opinion that the respondent was negligent in failing to properly maintain the road and in failing to post signs to warn of the condition of the road. Accordingly, the Court makes an award to the claimant, Mary Jo Bailey, in the amount of $1,690.00 for her demolished automobile, and to the claimant, Jeffrey A. Bailey, in the amount of $1,396.87 for hospital and doctor bills and wages, as herein set out.
Award of $1,690.00 to Mary Jo Bailey.
Award of $1,396.87 to Jeffrey A. Bailey.